Citation Nr: 0030110	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-31 045	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware




THE ISSUE

Entitlement to service connection for claimed hypertension.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
September 1964.   

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
RO.  



REMAND

The Board has reviewed the entire record and finds that, 
while the veteran had no diagnosis of hypertension during 
service, he did show a blood pressure reading of 144/94 on 
his November 1964 examination prior to separation.  

The earliest medical record on file showing hypertension was 
an October 1996 VA examination report.  The blood pressure 
readings were reported as being 160/110 in the right arm and 
162/110 in the left.  The diagnoses included that of 
hypertension, uncontrolled.  

On VA examination in April 1998, the veteran reported that he 
has had hypertension for the last seven or eight years and 
that he is being treated with medication.  The diagnosis 
included uncontrolled hypertension without evidence of end 
organ damage, history of right nephrectomy for kidney stones 
and history of trauma to the right side of the body and 
possibly the kidney.  

The VA examiner indicated that, although the veteran had 
mildly elevated blood pressure readings in service after 
rupture in the right kidney, he did not give a continuous 
history of hypertension since that time.  The examining 
physician further stated that, since the veteran had only 
been treated for hypertension for the last seven to eight 
years, the current diagnosis of hypertension did not appear 
to be related to the previous readings or the nephrectomy.  

The Board notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  See Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000: 114 Stat. 2096).  

As a result of the change in law, the Board finds that this 
case must be remanded for the RO for further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to substantiate 
his claim, affording the veteran the duty to assist in 
obtaining records and, when appropriate, affording the 
veteran a medical examination when such is necessary to make 
a decision on the claim.  Specific requirements regarding 
such notification and duty to assist are set forth in the 
newly amended provisions.  

Following review and development under the newly promulgated 
regulations, and  completion of any other indicated action, 
the RO should readjudicate the veteran's claim, applying the 
latest version of the law as discussed in 38 U.S.C.A. § 5107.  
See Veterans Claims Assistance Act of 2000 (Nov. 9, 2000: 114 
Stat. 2096).  

The Board also notes that, since the issuance of the 
Supplemental Statement of the Case (SSOC) in July 1999, 
additional medical evidence has been submitted that has not 
been considered by the RO.  The new evidence, received in 
June 2000, includes outpatient treatment records showing 
treatment for psychiatric and cardiovascular problems from 
June to December 1999.  Under these circumstances the Board 
must refer these records to the RO for initial review.  
38 C.F.R. § 19.37.

Thus, because of the apparent due process concerns discussed 
hereinabove, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers, both private and 
VA, who have treated him for hypertension 
since service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he has current disability 
manifested by hypertension due to disease 
or injury that was incurred in or 
aggravated by his active service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  Due consideration 
should be given to all pertinent laws and 
regulations, including the newly enacted 
legislation as noted hereinabove.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



